DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-17) in the reply filed on 06 January 2022 is acknowledged.  However, upon careful consideration, it has been determined that a restriction is not required.  Therefore, 1-9 are not withdrawn.

Status of the Claims
The Election received on 23 April 2019 has been acknowledged and entered.
No new claims have been added.
Claims 1- 17 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure Statements are being considered by the Examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claim 1 requires at least one computer readable medium having instructions, however, the specification-as–originally- filed recites in paragraphs [0015] and 
[0055], respectively: 
[0015] Fig. 5 schematically illustrates an example of non-transitory computer readable storage media, employed in the execution of automated pricing and quoting for service connectivity from various service providers.
  	[0055] Fig. 5 illustrates an example of non-transitory computer readable storage media, employed in the execution of automated pricing and quoting for service connectivity from various service providers. The exemplary non-transitory computer readable storage media 400 may be suitable for use to store instructions or data that creates the instructions that cause an apparatus, such as any of the devices, components and/or systems described herein, in response to execution of the instructions by the device, components and/or system to practice selected aspects of the present invention. The non-transitory computer readable storage media 400 may include a number of programming instructions that are stored on local devices and/or in the cloud. 
    	The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are non-statutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Please refer to the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claims 1-9 are directed to a computer-readable medium (i.e., a manufacture).  Claims 10-13 are directed to a system (i.e., a machine); and Claims 14-17 are directed to a method (i.e., a process).  Therefore, claims 1-17 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1 substantially recites: receive a request for a quote for connectivity services; and in response to receipt of the request, facilitate automatic quoting for the connectivity services; wherein to facilitate includes to: determine what portion of the connectivity services a service provider can provide and at what price; request from a first partner provider, chosen by the service provider and capable of interconnecting with the service provider, a first quote for a first remainder of the connectivity services that are not part of the portion that the service provider can provide; request from a second partner provider, chosen by the first partner provider and capable of interconnecting with the first partner provider, a second quote for a second remainder of the connectivity services that are not part of the first remainder of the connectivity services; return a combined quote from the first and second partner providers to the service provider; and combine the quote from the service provider and the combined quote to produce a total quote for the connectivity services and communicate the combined quote to a party requesting the quote for connectivity services.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.

Independent claims 10 and 14 substantially recite:  receive/receiving a quote request from a party for connectivity services and automatically determine what geographic portion of the connectivity services a service provider for this quoting node can provide; receive/receiving a request, automatically sent from the quoting node if the service provider cannot provide connectivity services for all of the connectivity services requested, for a quote from a first partner provider for a remaining geographic portion of the connectivity services that are not provided by the service provider; receive/receiving a request, automatically sent from the second quoting node if the first partner provider cannot provide connectivity services for all of the remaining connectivity services requested, for a quote from a second partner provider for a second remaining geographic portion of the connectivity services that are not provided by the service provider or the first partner provider; and send/sends a combined quote for connectivity services for the remaining geographic portion to the quoting node when the first partner provider or the first and second partner providers combined can provide the all of the remaining connectivity services that the service provider cannot provide; and returns/returns an overall quote to the party for connectivity services when all of the connectivity services requested by the party can be provided. The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claims 1, as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. Claim 1 recites the additional elements of: “at least one computer readable medium,” “instructions,” and “a system.”  The additional element of the system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional element of the “use monitoring device” and “the management device” for transmitting information  and calculating a use fee, is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the  “use monitoring device” and “the management device” for transmitting information  and calculating a use fee is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 
Claim 10 recites the additional elements of: “a system,” “a quoting node,” “a second quoting node,” and “a third quoting node.” The additional element of the “system” is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional element of the “use monitoring device” and “the management device” for transmitting information  and calculating a use fee, is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the  “a quoting node,” for receiving a quote request and returns an overall quote; the “second quoting node” for receiving a request and sends a combined quote; and the “third quoting node” for receiving a request is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 
Claim 14 recites the additional elements of: “a quoting node,” “a second quoting node,” and “a third quoting node.” The additional element of the quoting node is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the  “a quoting node,” for receiving a quote request and returns an overall quote; the “second quoting node” for receiving a request and sends a combined quote; and the “third quoting node” for receiving a request is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the: “at least one computer readable medium,” “instructions,” and “a system” in claim 1; “a system,” “a quoting node,” “a second quoting node,” and “a third quoting node” in claim 10; and “a quoting node,” “a second quoting node,” and “a third quoting node” in claims 14 to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and merely indicating insignificant extra-solution activity cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claim 2, recites “request….a third quote…”; return a combination quote from the first, second and third partner…”; and “combine the quote…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 2 is patent ineligible. 
	Dependent claims 3, 4, 5, 7, 8, 11, 12, and 15-16 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above.  Dependent claims 3, 12, and 16 recite the overall quote is not communicated if a hop count limit is exceeded limit.  Dependent claims 4, 7, 11, and 15 recite virtual connectivity provider.  Dependent claims 5 and 8 recite connectivity services over geographically distinct areas.  Thus similar to claim 1, when viewed as a whole, these recitations do not meaningfully integrate the abstract idea into a practical application and are not significantly more. Therefore, dependent claims 3, 4, 5, 7, 8, 11, 12, and 15-16 are also patent ineligible.
 	Dependent claims 6, 9, 13, and 17 recite “a network” of a first partner provider and “a network” of a second partner provider which are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claims 1, 10, and 14, the recitations do not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, dependent claims 6, 9, 13, and 17 are also patent ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullen et al. (US Patent No. 9,451,393 B1).
As per claim 1, Cullen et al. discloses at least one computer readable medium having instructions stored therein to cause a system, in response to execution of the instructions by at least one processor of the system, to:

	receive a request for a quote for connectivity services (Abstract, 16) In response to a connectivity query from a particular current or potential client, indicating one or more parameters of desired connectivity between the client's network or devices and the provider network, the connectivity coordinator may in some embodiments search through its collected network service offering metadata to find appropriate combinations of connectivity providers that appear capable of providing the desired connectivity); and
	
in response to receipt of the request, facilitate automatic quoting for the connectivity services (FIGS. 7 and 8; col. 5, line 50-col. 6, line 21; In some cases, a single provider may be able to provide the requested connectivity on its own, while in other cases, the coordinator may be able to find a plurality of connectivity providers that together can meet the client's needs. For example, consider a scenario where a client desires a connection between a fairly remote client location A and a provider network endpoint located at B with specified performance and pricing properties);

	wherein to facilitate includes to:
	determine what portion of the connectivity services a service provider can provide and at what price (col. 5, line 50-col. 6, line 21; In some cases, a single provider may be able to provide the requested connectivity on its own, while in other cases, the coordinator may be able to find a plurality of connectivity providers that together can meet the client's needs. For example, consider a scenario where a client desires a connection between a fairly remote client location A and a provider network endpoint located at B with specified performance and pricing properties. Given these preferences, the coordinator may be able to find a pair of connectivity providers CP1 and CP2, such that the CP1 can provide connectivity with the desired characteristics from A to an intermediate location K, and CP2 can provide connectivity with the desired connectivity between K and the provider network location B….);  (col. 9, line 63- col. 10, line 7, The set of candidates listed in response to a different connectivity query from client 148B may include the provider 142C. In order to identify the set of candidate connectivity providers, the connectivity coordinator 114 may have to search in its network service offerings metadata collection for providers 142 that have indicated that they offer the appropriate geographical coverage to operate a set of network segments that collectively link the client's endpoint (such as endpoint 146A of client 148A) to a provider network endpoint (such as 132A), with properties that match all the desired connectivity parameters specified in the query);
	 
request from a first partner provider, chosen by the service provider and capable of interconnecting with the service provider, a first quote for a first remainder of the connectivity services that are not part of the portion that the service provider can provide  (col. 4, lines 21-35;  In order to make it easier for clients of the provider network to make informed choices about connectivity establishment, and, having made such choices, to enable and/or modify the desired network connections with a minimum of delay and effort, in some embodiments a connectivity coordination service may be implemented by the provider network operator. The terms “connectivity coordinator” or “coordinator” may be used to refer to the connectivity coordination service herein. A connectivity coordinator may be configured to define, implement and/or utilize several different programmatic interfaces for connectivity management in some such embodiments. For example, one set of interfaces may be defined and supported by the connectivity coordinator, and made available to third-party connectivity; For example, one set of interfaces may be defined and supported by the connectivity coordinator, and made available to third-party connectivity providers, to upload details of their network service offerings, so that the connectivity coordinator may be able to determine appropriate combinations of candidate connectivity providers usable by a client. ) {The Examiner interprets this to mean that the coordinator can also be the network operator, therefore, when the coordinator selects a connectivity provider, it is equivalent to a provider selecting a partner provider}; and (col. 6, lines 43-51; If the client decides to proceed with one of the choices provided by the coordinator, in one embodiment the client may submit a connectivity establishment request back to the coordinator, indicating one selected connectivity provider, or a set of selected connectivity providers. The connectivity coordinator may then initiate, e.g., using one or more operational programmatic interfaces, an activation of a network connection between the client network and the provider network using the selected provider(s)).

	request from a second partner provider, chosen by the first partner provider and capable of interconnecting with the first partner provider, a second quote for a second remainder of the connectivity services that are not part of the first remainder of the connectivity services (col. 4, lines 21-35;  In order to make it easier for clients of the provider network to make informed choices about connectivity establishment, and, having made such choices, to enable and/or modify the desired network connections with a minimum of delay and effort, in some embodiments a connectivity coordination service may be implemented by the provider network operator. The terms “connectivity coordinator” or “coordinator” may be used to refer to the connectivity coordination service herein. A connectivity coordinator may be configured to define, implement and/or utilize several different programmatic interfaces for connectivity management in some such embodiments. For example, one set of interfaces may be defined and supported by the connectivity coordinator, and made available to third-party connectivity) {The Examiner interprets this to mean that the coordinator can also be the network operator, therefore, when the coordinator selects a connectivity provider, it is equivalent to a provider selecting a partner provider}; and (col. 6, lines 43-51; If the client decides to proceed with one of the choices provided by the coordinator, in one embodiment the client may submit a connectivity establishment request back to the coordinator, indicating one selected connectivity provider, or a set of selected connectivity providers. The connectivity coordinator may then initiate, e.g., using one or more operational programmatic interfaces, an activation of a network connection between the client network and the provider network using the selected provider(s));

	return a combined quote from the first and second partner providers to the service provider (Fig. 8; a-company and b-company, pricing per gigabyte; col. 11, lines 56-col. 12, line 6; If the changes are feasible, the coordinator 114 may inform the client of any pricing or other SLA impacts, and if the client agrees to proceed, the requested changes may be initiated by the coordinator, e.g., using operational programmatic interfaces of the connectivity coordinators. In some embodiments, the coordinator 114 may also be responsible for acting as a billing intermediary between the clients 148 and the connectivity provider(s) 142—e.g., the coordinator may collect billing statements from the providers for the use of their services, combine/collate the charges in a desired format, and provide a consolidated billing statement to the client. In some embodiments the consolidated billing statement may exclude details of the individual providers' billing amounts—e.g., to the client 148, it may not be of interest as to how the total billing amount is distributed among the various providers involved, so such details may be omitted from the billing statement provided to the client); and

	combine the quote from the service provider and the combined quote to produce a total quote for the connectivity services and communicate the combined quote to a party requesting the quote for connectivity services (col. 11, lines 56-col. 12, line 6; If the changes are feasible, the coordinator 114 may inform the client of any pricing or other SLA impacts, and if the client agrees to proceed, the requested changes may be initiated by the coordinator, e.g., using operational programmatic interfaces of the connectivity coordinators. In some embodiments, the coordinator 114 may also be responsible for acting as a billing intermediary between the clients 148 and the connectivity provider(s) 142—e.g., the coordinator may collect billing statements from the providers for the use of their services, combine/collate the charges in a desired format, and provide a consolidated billing statement to the client. In some embodiments the consolidated billing statement may exclude details of the individual providers' billing amounts—e.g., to the client 148, it may not be of interest as to how the total billing amount is distributed among the various providers involved, so such details may be omitted from the billing statement provided to the client).

As per claim 2, Cullen et al. discloses the at least one computer readable medium of claim 1, wherein to facilitate further includes to:

 	request from a third partner provider, chosen by the second partner provider and capable of interconnecting with the first partner provider, a third quote for a third remainder of the connectivity services that are not part of the second remainder of the connectivity services (col. 4, lines 21-35;  In order to make it easier for clients of the provider network to make informed choices about connectivity establishment, and, having made such choices, to enable and/or modify the desired network connections with a minimum of delay and effort, in some embodiments a connectivity coordination service may be implemented by the provider network operator. The terms “connectivity coordinator” or “coordinator” may be used to refer to the connectivity coordination service herein. A connectivity coordinator may be configured to define, implement and/or utilize several different programmatic interfaces for connectivity management in some such embodiments. For example, one set of interfaces may be defined and supported by the connectivity coordinator, and made available to third-party connectivity) {The Examiner interprets this to mean that the coordinator can also be the network operator, therefore, when the coordinator selects a connectivity provider, it is equivalent to a provider selecting a partner provider} and (col. 6, lines 43-51; If the client decides to proceed with one of the choices provided by the coordinator, in one embodiment the client may submit a connectivity establishment request back to the coordinator, indicating one selected connectivity provider, or a set of selected connectivity providers. The connectivity coordinator may then initiate, e.g., using one or more operational programmatic interfaces, an activation of a network connection between the client network and the provider network using the selected provider(s));

return a combination quote from the first, second and third partner providers to the service provider (col. 11, lines 56-col. 12, line 6; If the changes are feasible, the coordinator 114 may inform the client of any pricing or other SLA impacts, and if the client agrees to proceed, the requested changes may be initiated by the coordinator, e.g., using operational programmatic interfaces of the connectivity coordinators. In some embodiments, the coordinator 114 may also be responsible for acting as a billing intermediary between the clients 148 and the connectivity provider(s) 142—e.g., the coordinator may collect billing statements from the providers for the use of their services, combine/collate the charges in a desired format, and provide a consolidated billing statement to the client. In some embodiments the consolidated billing statement may exclude details of the individual providers' billing amounts—e.g., to the client 148, it may not be of interest as to how the total billing amount is distributed among the various providers involved, so such details may be omitted from the billing statement provided to the client); and
 	combine the quote from the service provider and the combination quote to produce an overall quote for the connectivity services and communicate the overall quote to the party requesting the quote for connectivity services (col. 11, lines 56-col. 12, line 6; If the changes are feasible, the coordinator 114 may inform the client of any pricing or other SLA impacts, and if the client agrees to proceed, the requested changes may be initiated by the coordinator, e.g., using operational programmatic interfaces of the connectivity coordinators. In some embodiments, the coordinator 114 may also be responsible for acting as a billing intermediary between the clients 148 and the connectivity provider(s) 142—e.g., the coordinator may collect billing statements from the providers for the use of their services, combine/collate the charges in a desired format, and provide a consolidated billing statement to the client. In some embodiments the consolidated billing statement may exclude details of the individual providers' billing amounts—e.g., to the client 148, it may not be of interest as to how the total billing amount is distributed among the various providers involved, so such details may be omitted from the billing statement provided to the client)..


As per claim 7, Cullen et al. discloses the at least one computer readable medium of claim 1, wherein at least one of the service provider, the first partner provider and the second partner provider are virtual connectivity providers (col. 2, line 57- col. 3, line 22, Various embodiments of methods and apparatus for supporting automated multi-party cloud connectivity provisioning are described. Networks set up by an entity such as a company or a public sector organization to provide one or more services accessible via the Internet and/or other networks to a distributed set of clients may be termed provider networks in this document…Such a provider network may include numerous data centers, each comprising potentially large numbers of computing platforms or devices, such as collections of physical and/or virtualized computer servers, storage devices, networking equipment and the like, needed to implement and distribute services offered by the provider. In some provider networks, resources configured on the platforms may in some embodiments be offered for reservation by (and allocation to) clients in units called “instances,” such as virtual or physical compute instances or storage instances. A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on) and a specified software stack (e.g., a particular version of an operating system, which may in turn run on top of a hypervisor). A number of different types of computing devices may be used singly or in combination to implement the resources of the provider network in different embodiments, including general purpose or special purpose computer servers, storage devices, network devices and the like).

As per claim 8, Cullen et al. discloses the at least one computer readable medium of claim 1, wherein the service provider, the first partner provider and the second partner provider each provide connectivity services over geographically distinct areas (col. 13, lines 4-10;  Several examples of the types of constituent elements that may be included in network service offering metadata 214 in some embodiments are also illustrated in FIG. 2. As shown, network service offering metadata 214 from connectivity provider 142B may include, for example, geographic coverage information 260 indicating locations from which and/or to which the provider can operate network connections).


As per claim 10, Cullen et al. discloses a system comprising:
a quoting node configured to automatically receive a quote request from a party for connectivity services and automatically determine what geographic portion of the connectivity services a service provider for this quoting node can provide (Abstract, col. 5, lines 43-50) In response to a connectivity query from a particular current or potential client, indicating one or more parameters of desired connectivity between the client's network or devices and the provider network, the connectivity coordinator may in some embodiments search through its collected network service offering metadata to find appropriate combinations of connectivity providers that appear capable of providing the desired connectivity); and (FIGS. 7 and 8; col. 5, line 50-col. 6, line 21; In some cases, a single provider may be able to provide the requested connectivity on its own, while in other cases, the coordinator may be able to find a plurality of connectivity providers that together can meet the client's needs. For example, consider a scenario where a client desires a connection between a fairly remote client location A and a provider network endpoint located at B with specified performance and pricing properties);

	a second quoting node configured to automatically receive a request, automatically sent from the quoting node if the service provider cannot provide connectivity services for all of the connectivity services requested, for a quote from a first partner provider for a remaining geographic portion of the connectivity services that are not provided by the service provider (col. 5, line 50-col. 6, line 21; In some cases, a single provider may be able to provide the requested connectivity on its own, while in other cases, the coordinator may be able to find a plurality of connectivity providers that together can meet the client's needs. For example, consider a scenario where a client desires a connection between a fairly remote client location A and a provider network endpoint located at B with specified performance and pricing properties. Given these preferences, the coordinator may be able to find a pair of connectivity providers CP1 and CP2, such that the CP1 can provide connectivity with the desired characteristics from A to an intermediate location K, and CP2 can provide connectivity with the desired connectivity between K and the provider network location B….);  (col. 9, line 63- col. 10, line 7, The set of candidates listed in response to a different connectivity query from client 148B may include the provider 142C. In order to identify the set of candidate connectivity providers, the connectivity coordinator 114 may have to search in its network service offerings metadata collection for providers 142 that have indicated that they offer the appropriate geographical coverage to operate a set of network segments that collectively link the client's endpoint (such as endpoint 146A of client 148A) to a provider network endpoint (such as 132A), with properties that match all the desired connectivity parameters specified in the query);

 	a third quoting node configured to automatically receive a request, automatically sent from the second quoting node if the first partner provider cannot provide connectivity services for all of the remaining connectivity services requested, for a quote from a second partner provider for a second remaining geographic portion of the connectivity services that are not provided by the service provider or the first partner provider (col. 5, line 50-col. 6, line 21; In some cases, a single provider may be able to provide the requested connectivity on its own, while in other cases, the coordinator may be able to find a plurality of connectivity providers that together can meet the client's needs. For example, consider a scenario where a client desires a connection between a fairly remote client location A and a provider network endpoint located at B with specified performance and pricing properties. Given these preferences, the coordinator may be able to find a pair of connectivity providers CP1 and CP2, such that the CP1 can provide connectivity with the desired characteristics from A to an intermediate location K, and CP2 can provide connectivity with the desired connectivity between K and the provider network location B….);  (col. 9, line 63- col. 10, line 7, The set of candidates listed in response to a different connectivity query from client 148B may include the provider 142C. In order to identify the set of candidate connectivity providers, the connectivity coordinator 114 may have to search in its network service offerings metadata collection for providers 142 that have indicated that they offer the appropriate geographical coverage to operate a set of network segments that collectively link the client's endpoint (such as endpoint 146A of client 148A) to a provider network endpoint (such as 132A), with properties that match all the desired connectivity parameters specified in the query); 

	wherein the second quoting node is configured to automatically send a combined quote for connectivity services for the remaining geographic portion to the quoting node when the first partner provider or the first and second partner providers combined can provide the all of the remaining connectivity services that the service provider cannot provide (col. 11, lines 56-col. 12, line 6; If the changes are feasible, the coordinator 114 may inform the client of any pricing or other SLA impacts, and if the client agrees to proceed, the requested changes may be initiated by the coordinator, e.g., using operational programmatic interfaces of the connectivity coordinators. In some embodiments, the coordinator 114 may also be responsible for acting as a billing intermediary between the clients 148 and the connectivity provider(s) 142—e.g., the coordinator may collect billing statements from the providers for the use of their services, combine/collate the charges in a desired format, and provide a consolidated billing statement to the client. In some embodiments the consolidated billing statement may exclude details of the individual providers' billing amounts—e.g., to the client 148, it may not be of interest as to how the total billing amount is distributed among the various providers involved, so such details may be omitted from the billing statement provided to the client); and 
 	wherein the quoting node automatically returns an overall quote to the party for connectivity services when all of the connectivity services requested by the party can be provided (col. 11, lines 56-col. 12, line 6; If the changes are feasible, the coordinator 114 may inform the client of any pricing or other SLA impacts, and if the client agrees to proceed, the requested changes may be initiated by the coordinator, e.g., using operational programmatic interfaces of the connectivity coordinators. In some embodiments, the coordinator 114 may also be responsible for acting as a billing intermediary between the clients 148 and the connectivity provider(s) 142—e.g., the coordinator may collect billing statements from the providers for the use of their services, combine/collate the charges in a desired format, and provide a consolidated billing statement to the client. In some embodiments the consolidated billing statement may exclude details of the individual providers' billing amounts—e.g., to the client 148, it may not be of interest as to how the total billing amount is distributed among the various providers involved, so such details may be omitted from the billing statement provided to the client).

As per claim 11, Cullen et al. discloses the system of claim 10 wherein at least one of the service provider, the first partner provider and the second partner provider are virtual connectivity providers (col. 2, line 57- col. 3, line 22, Various embodiments of methods and apparatus for supporting automated multi-party cloud connectivity provisioning are described. Networks set up by an entity such as a company or a public sector organization to provide one or more services accessible via the Internet and/or other networks to a distributed set of clients may be termed provider networks in this document…Such a provider network may include numerous data centers, each comprising potentially large numbers of computing platforms or devices, such as collections of physical and/or virtualized computer servers, storage devices, networking equipment and the like, needed to implement and distribute services offered by the provider. In some provider networks, resources configured on the platforms may in some embodiments be offered for reservation by (and allocation to) clients in units called “instances,” such as virtual or physical compute instances or storage instances. A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on) and a specified software stack (e.g., a particular version of an operating system, which may in turn run on top of a hypervisor). A number of different types of computing devices may be used singly or in combination to implement the resources of the provider network in different embodiments, including general purpose or special purpose computer servers, storage devices, network devices and the like)..

As per claim 14, Cullen et al. discloses a method of quoting connectivity services, comprising:
 	a quoting node automatically receiving a quote request from a party for connectivity services and automatically determining what geographic portion of the connectivity services a service provider for this quoting node can provide (Abstract, col. 5, lines 43-50) In response to a connectivity query from a particular current or potential client, indicating one or more parameters of desired connectivity between the client's network or devices and the provider network, the connectivity coordinator may in some embodiments search through its collected network service offering metadata to find appropriate combinations of connectivity providers that appear capable of providing the desired connectivity); and (FIGS. 7 and 8; col. 5, line 50-col. 6, line 21; In some cases, a single provider may be able to provide the requested connectivity on its own, while in other cases, the coordinator may be able to find a plurality of connectivity providers that together can meet the client's needs. For example, consider a scenario where a client desires a connection between a fairly remote client location A and a provider network endpoint located at B with specified performance and pricing properties);

	a second quoting node automatically receiving a request, automatically sent from the quoting node if the service provider cannot provide connectivity services for all of the connectivity services requested, for a quote from a first partner provider for a remaining geographic portion of the connectivity services that are not provided by the service provider (col. 5, line 50-col. 6, line 21; In some cases, a single provider may be able to provide the requested connectivity on its own, while in other cases, the coordinator may be able to find a plurality of connectivity providers that together can meet the client's needs. For example, consider a scenario where a client desires a connection between a fairly remote client location A and a provider network endpoint located at B with specified performance and pricing properties. Given these preferences, the coordinator may be able to find a pair of connectivity providers CP1 and CP2, such that the CP1 can provide connectivity with the desired characteristics from A to an intermediate location K, and CP2 can provide connectivity with the desired connectivity between K and the provider network location B….);  (col. 9, line 63- col. 10, line 7, The set of candidates listed in response to a different connectivity query from client 148B may include the provider 142C. In order to identify the set of candidate connectivity providers, the connectivity coordinator 114 may have to search in its network service offerings metadata collection for providers 142 that have indicated that they offer the appropriate geographical coverage to operate a set of network segments that collectively link the client's endpoint (such as endpoint 146A of client 148A) to a provider network endpoint (such as 132A), with properties that match all the desired connectivity parameters specified in the query);
	
 	a third quoting node automatically receiving a request, automatically sent from the second quoting node if the first partner provider cannot provide connectivity services for all of the remaining connectivity services requested, for a quote from a second partner provider for a second remaining geographic portion of the connectivity services that are not provided by the 
service provider or the first partner provider (col. 5, line 50-col. 6, line 21; In some cases, a single provider may be able to provide the requested connectivity on its own, while in other cases, the coordinator may be able to find a plurality of connectivity providers that together can meet the client's needs. For example, consider a scenario where a client desires a connection between a fairly remote client location A and a provider network endpoint located at B with specified performance and pricing properties. Given these preferences, the coordinator may be able to find a pair of connectivity providers CP1 and CP2, such that the CP1 can provide connectivity with the desired characteristics from A to an intermediate location K, and CP2 can provide connectivity with the desired connectivity between K and the provider network location B….);  (col. 9, line 63- col. 10, line 7, The set of candidates listed in response to a different connectivity query from client 148B may include the provider 142C. In order to identify the set of candidate connectivity providers, the connectivity coordinator 114 may have to search in its network service offerings metadata collection for providers 142 that have indicated that they offer the appropriate geographical coverage to operate a set of network segments that collectively link the client's endpoint (such as endpoint 146A of client 148A) to a provider network endpoint (such as 132A), with properties that match all the desired connectivity parameters specified in the query);  
 	
 	wherein the second quoting node automatically sends a combined quote for connectivity services for the remaining geographic portion to the quoting node when the first partner provider or the first and second partner providers combined can provide the all of the remaining connectivity services that the service provider cannot provide (col. 11, lines 56-col. 12, line 6; If the changes are feasible, the coordinator 114 may inform the client of any pricing or other SLA impacts, and if the client agrees to proceed, the requested changes may be initiated by the coordinator, e.g., using operational programmatic interfaces of the connectivity coordinators. In some embodiments, the coordinator 114 may also be responsible for acting as a billing intermediary between the clients 148 and the connectivity provider(s) 142—e.g., the coordinator may collect billing statements from the providers for the use of their services, combine/collate the charges in a desired format, and provide a consolidated billing statement to the client. In some embodiments the consolidated billing statement may exclude details of the individual providers' billing amounts—e.g., to the client 148, it may not be of interest as to how the total billing amount is distributed among the various providers involved, so such details may be omitted from the billing statement provided to the client); and 

wherein the quoting node automatically returns an overall quote to the party for connectivity services when all of the connectivity services requested by the party can be provided (col. 11, lines 56-col. 12, line 6; If the changes are feasible, the coordinator 114 may inform the client of any pricing or other SLA impacts, and if the client agrees to proceed, the requested changes may be initiated by the coordinator, e.g., using operational programmatic interfaces of the connectivity coordinators. In some embodiments, the coordinator 114 may also be responsible for acting as a billing intermediary between the clients 148 and the connectivity provider(s) 142—e.g., the coordinator may collect billing statements from the providers for the use of their services, combine/collate the charges in a desired format, and provide a consolidated billing statement to the client. In some embodiments the consolidated billing statement may exclude details of the individual providers' billing amounts—e.g., to the client 148, it may not be of interest as to how the total billing amount is distributed among the various providers involved, so such details may be omitted from the billing statement provided to the client).

As per claim 15, Cullen et al. discloses the method of claim 14 wherein at least one of the service provider, the first partner provider and the second partner provider are virtual connectivity providers (col. 2, line 57- col. 3, line 22, Various embodiments of methods and apparatus for supporting automated multi-party cloud connectivity provisioning are described. Networks set up by an entity such as a company or a public sector organization to provide one or more services accessible via the Internet and/or other networks to a distributed set of clients may be termed provider networks in this document…Such a provider network may include numerous data centers, each comprising potentially large numbers of computing platforms or devices, such as collections of physical and/or virtualized computer servers, storage devices, networking equipment and the like, needed to implement and distribute services offered by the provider. In some provider networks, resources configured on the platforms may in some embodiments be offered for reservation by (and allocation to) clients in units called “instances,” such as virtual or physical compute instances or storage instances. A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on) and a specified software stack (e.g., a particular version of an operating system, which may in turn run on top of a hypervisor). A number of different types of computing devices may be used singly or in combination to implement the resources of the provider network in different embodiments, including general purpose or special purpose computer servers, storage devices, network devices and the like)..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen et al. (US Patent No. 9,451,393 B1) in view of Jungck et al. (US Patent No. 2009/0262741A1).
As per claims 9, 13, and 17, Cullen et al. discloses the at least one computer readable medium of claims 8, 10, and 14, respectively.  Cullen et al. does not further disclose, however, Jungck et al. discloses:
wherein the first partner provider is geographically adjacent to and interconnected with a network of the service provider and the second partner provider is geographically adjacent to and interconnected with a network of the first partner provider (Jungck et al.:[0044] Note that there may be other service providers 118, 120 "upstream" which provide network 100 connectivity to the service providers 118, 120 which provide the POP's 114, 116. Each upstream service provider 118, 120 along with its downstream service providers 118, 120 again forms a sub-network of the network 100. Peering is the term used to describe the arrangement of traffic exchange between Internet service providers (ISPs) 118, 120. Generally, peering is the agreement to interconnect and exchange routing information. More specifically, larger ISP's 118, 120 with their own backbone networks (high speed, high capacity network connections which interconnect sub-networks located in disparate geographic regions) agree to allow traffic from other large ISP's 118, 120 in exchange for traffic on their backbones. They also exchange traffic with smaller service providers 118, 120 so that they can reach regional end points where the POP's 114, 116 are located. Essentially, this is how a number of individual sub-network owners compose the Internet. To do this, network owners and service providers 118, 120, work out agreements to carry each other's network traffic. Peering requires the exchange and updating of router information between the peered ISP's 118, 120, typically using the Border Gateway Protocol (BGP). Peering parties interconnect at network focal points such as the network access points (NAPs) in the United States and at regional switching points. Private peering is peering between parties that are bypassing part of the publicly accessible backbone network through which most Internet traffic passes. In a regional area, some service providers 118, 120 have local peering arrangements instead of, or in addition to, peering with a backbone service provider 118, 120; also see [0045],[0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cullen et al. to include the geographical closeness /interconnection of the networks as taught by Jungck et al. to enhance the network performance by virtually placing the content and services of core content providers at network-logically and physically-geographic proximate locations with respect to the clients (Jungck et al.:[0116]). 
	
Conclusion
	Prior Art Discussion
1) Cullen et al. (USD Patent No. 9,451,395 B1) discloses an automated multi-party cloud connectivity provisioning
However, Cullen et al. does not disclose or fairly teach:  
wherein the overall quote is not communicated to the party requesting the connectivity services if a hop count limit is exceeded before a quote that covers all of the connectivity services requested is achieved.
  
Claims 3-6, 12, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1) Balwani (US PG Pub. 2016/0127152) discloses a network connectivity method and  systems. 
2)  Miller et al. (US PG Pub. 2013/0136138 A1) discloses interfaces to manage direct network peerings. 
	3) Chevalier et al. (US Patent No. 7,480,371 B2) discloses a method and system for billing network access capabilities shared between internet services providers.
	4) Paterson et al. (EP 2473925 B1) discloses a network to network interface (NN) for multiple private network service providers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.   
The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
 	 
Please address mail to be delivered by the United States Postal Service (USPS) as follows:  
Commissioner of Patents and Trademarks 
Washington, D.C. 20231 
 
Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled 
"PROPOSED" or "DRAFT"] 
  	Hand delivered responses should be brought to the Customer Service Window, 
Randolph Building, 401 Dulany Street, Alexandria, VA 22314 
/F.A.N/ 
Examiner, Art Unit 3628           
 
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628